To vacate order dissolving an attachment.
Granted June 22, 1892, with costs
Three persons were joined as defendants. Upon the execution of the writ the person in whose possession the property was found, executed a bond, under the statute, conditioned for the payment of any judgment that might be rendered, and the prop■érty was released.
The return day of the writ was December 2. The sheriff returned that on November 17 he served a certified copy of the attachment and inventory upon one of the defendants, and a copy of the writ upon each of the other two, and that on December 5 he served a certified copy of the attachment and inventory upon the two defendants upon whom he had on November 17 served a copy of the writ. The motion to dissolve set forth the failure of service of a certified copy of the attachment and inventory, within the life of the writ, upon two of the defendants.
Relator contended (1) that the service of the certified copy upon one of the joint defendants was sufficient. Hubberton Lumb. Co. vs. Covert, 35 M., 254; (2) that the execution of the bond ended the attachment proceedings under Sec. 8000, How. Stat., and that it was only necessary to serve a copy of the writ which operated as a summons. Patch vs. Wessels, 46 M., 249; Paddock vs. Mathews, 3 M., 18.